JOHN MAUZY PITTMAN, Judge, dissenting. This is an appeal from a summary judgment in a wrongful-death action arising out of alleged negligent hiring and supervision of an unlicensed, uncertified, one-armed, octogenarian truck driver. The tractor of the driver’s log truck was in a state of utter and obvious disrepair. A Vienna Sausage can served as its gas cap. The truck driver was employed by Clem-ente “Speedy” Martinez to haul timber. Martinez had a contract with appellee NTLT that allowed Martinez to sell timber at timber mills. The contract required Martinez to obtain insurance and attend safety classes. There was evidence proffered to show that, although Martinez failed to uphold these requirements and had his privileges revoked by NTLT for safety violations, NTLT permitted Martinez to haul lumber on the day that plaintiffs decedent was killed, and that Martinez assigned the truck driver described above to do the hauling, with predictably fatal consequences. | ^Appellee’s brief cites provisions of the contract between NTLT and Martinez to show that Martinez was an independent contractor that NTLT had no right to supervise. The contract does say this, and contains numerous hold-harmless clauses, but the fact remains that a written contract can subsequently be modified orally. See, e.g., Shumpert v. Arko Telephone Communications, Inc., 318 Ark. 840, 888 S.W.2d 646 (1994). A course of dealing that repeatedly disregards a contractual stipulation can constitute a waiver or amendment of the agreement. Hempel v. Bragg, 813 Ark. 486, 856 S.W.2d 293 (1993). Here there was evidence to support a finding that appellee did engage in a course of dealing by which it undertook to supervise the safety of Martinez’s operations, became aware of safety violations significant enough to justify suspending Martinez’s contractual privileges, and reinstated Martinez without conducting an investigation.1 There was also evidence that plaintiffs decedent was killed as the result of gross and patent safety violations on the part of Martinez’s employment of a manifestly dangerous driver. I think that this presented a genuine issue of material fact as to whether NTLT was negligent in retaining Martinez after learning of his safety violations and whether NTLT had by course of conduct undertaken to supervise the safety of Martinez’s operations. Summary judgment on this record was inappropriate, and I would reverse and remand for trial. HART, J., joins in this dissent.  . The majority correctly states that NTLT had no right under the agreement to supervise Martinez’s performance of the contract, correctly notes that NTLT did in fact do so, and curiously concludes that the parties therefore, as a matter of law, did not modify the agreement by their conduct. This is a difficult concept to grasp and would benefit from a more detailed explanation.